DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “A memory device of an embodiment includes:” should be omitted from the abstract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --MEMORY DEVICE WITH A PLURALITY OF METAL CHALCOGENIDE LAYERS--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, US 20210193922 A1.

As to claim 7, Lee discloses a memory device (see Fig 2) comprising: 
a first conductive layer (see Fig 6 Ref CL1); a second conductive layer (see Fig 6 Ref CL2); a resistance change region (see Fig 6 Ref VR) provided between the first conductive layer and the second conductive layer; a first region (see Fig 6 Ref 210) provided between the resistance change region and the first conductive layer, the first region including a first substance selected from the group consisting of carbon, niobium sulfide, tantalum sulfide, titanium sulfide, niobium selenide, tantalum selenide, tantalum telluride, bismuth selenide, indium selenide, and gallium telluride (see Para [0039]); and 
a second region (see Fig 6 Ref 220) provided between the first region and the resistance change region, the second region including a second substance selected from the group consisting of molybdenum sulfide, tungsten sulfide, molybdenum selenide, tungsten selenide, molybdenum telluride, tungsten telluride, zirconium sulfide, zirconium selenide, hafnium sulfide, and hafnium selenide (see Para [0040]; Introducing metals to the disclosed alloys will result in the claimed metal chalcogenides.).

As to claim 10, Lee discloses the memory device according to claim 7, wherein 
the first region has a thickness equal to or less than 1 nm in a direction from the first conductive layer to the second conductive layer, and the second region has a thickness equal to or less than 1 nm in the direction (see Para [0044]).

As to claim 11, Lee discloses the memory device according to claim 7, wherein 
the first conductive layer has an oriented structure (see Para [0046]; Crystalline structures are oriented.).

Allowable Subject Matter
Claim(s) 1-6, 8, 9, and 12-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
a first region provided between the resistance change region and the first conductive layer, the first region including a first element selected from the group consisting of niobium (Nb), vanadium (V), tantalum (Ta), and titanium (Ti), and a second element selected from the group consisting of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te), the first region having a first atomic ratio of the first element to the second element; and 
a second region provided between the first region and the resistance change region, the second region including the first element and the second element, the second region having a second atomic ratio of the first element to the second element, the second atomic ratio being smaller than the first atomic ratio.

The prior art does not appear to disclose (as recited in claim 8):
a third region provided between the second region and the resistance change region, the third region including the first substance.

The prior art does not appear to disclose (as recited in claim 9):
a third conductive layer provided between the second region and the resistance change region.

The prior art does not appear to disclose (as recited in claim 12):
a first region provided between the resistance change region and the first wire, the first region including a first element selected from the group consisting of niobium (Nb), vanadium (V), tantalum (Ta), and titanium (Ti), and a second element selected from the group consisting of oxygen (O), sulfur (S), selenium (Se), and tellurium (Te), the first region having a first atomic ratio of the first element to the second element; and a second region provided between the first region and the resistance change region, the second region including the first element and the second element, the second region having a second atomic ratio of the first element to the second element, the second atomic ratio being smaller than the first atomic ratio.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiang, US 20180198064 A1 discloses a second region.
Ino, US 20160365133 A1 discloses a second region.
Yoshimura, US 20190296234 A1 discloses a second region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 08/09/2022